Case MDL No. 2921 Document 100 Filed 12/27/19 Page 1 of 3

UNITED STATES JUDICIAL PANEL
on
MULTIDISTRICT LITIGATION

IN RE: ALLERGAN BIOCELL TEXTURED
BREAST IMPLANT PRODUCTS LIABILITY
LITIGATION MDL No. 2921

(SEE ATTACHED SCHEDULE)

CONDITIONAL TRANSFER ORDER (CTO —1)

On December 18, 2019, the Panel transferred 4 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See __F.Supp.3d__ (J.P.M.L. 2019). Since that time, no additional action(s) have been
transferred to the District of New Jersey. With the consent of that court, all such actions have been
assigned to the Honorable Brian R. Martinotti.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Martinotti.

 

Pursuant to Rule 7.1 of the Rules of Pro re of s ic] idistri
Litigation, the action(s) on the attached schedule are transferred under 38 U. S.C. § 1407 to the
District of New Jersey for the reasons stated in the order of December 18, 2019, and, with the
consent of that court, assigned to the Honorable Brian R. Martinotti.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.

 

FOR THE PANEL:
Inasmuch as no objection is

id his time, thi
pereing at tis time, the BD CEA
a

 

 

 

 

 

 

Dec 27, 2019
CLERK'S OFFICE John W. Nichols
UNITED STATES
| PEREBY CERTIFY that the above andyuctosrmcr vtication Clerk of the Panel

 

oreguing is a true and correct copy
the original on file in my office.
AYTEST
WILLIAM T. WALSH, Clerk
United States District Court

 
Case MDL No. 2921 Document 100 Filed 12/27/19 Page 2 of 3

IN RE: ALLERGAN BIOCELL TEXTURED
BREAST IMPLANT PRODUCTS LIABILITY
LITIGATION MDL No. 2921

SCHEDULE CTO-1 —- TAG-ALONG ACTIONS

DIST DIV. C.A.NO. CASE CAPTION
CALIFORNIA CENTRAL
CAC 8 19-01931 Jessica Valdez et al v. Allergan, Inc. et al
CAC 8 19-02064 L.Y.R. v. Allergan, Inc. et al
CAC 8 19-02101 Theresa Crawford v. Allergan Inc. et al
CAC 8 19-02103 Misty Riportella v. Allergan Inc. et al
CAC 8 19-0232! Tammy Haddad v. Allergan, Inc et al
CAC 8 19—02322 Amy Lester v. Allergan Inc. et al
CAC 8 19-02323 Kristen Nobles v. Allergan Inc. et al
CAC 8 19-02324 Angela Scharf v. Allergan Inc. ct al
CALIFORNIA NORTHERN
CAN 4 19-06347 C.C. v. Allergan, Inc., et al
DISTRICT OF COLUMBIA
DC 1 19-03013 BYRNES v. ALLERGAN, INC.
FLORIDA MIDDLE
FLM 6 19-02016 Russell et al v. Allergan Inc.
FLM 8 19-02858 M.P. et al v. Allergan, INC.,et al
FLORIDA NORTHERN
FLN 3 19-04482 ASHCRAFT et al v. ALLERGAN INC et al

FLORIDA SOUTHERN

FLS | 19-24224 F.W. v. Allergan, Inc. et al
FLS | 19-24417 F. et al v. Allergan PLC et al

IOWA SOUTHERN

IAS 4 19-00361 Sloan v. Allergan Inc ct al
Case MDL No. 2921 Document 100 Filed 12/27/19 Page 3 of 3

KANSAS

KS 2 19-02633

MICHIGAN EASTERN

MIE 2 19—13512

MISSOURI EASTERN
MOE 4 19-02766

NEW YORK EASTERN

NYE 2 19-0591]
NEW YORK SOUTHERN

NYS 7 19-09995
OREGON

OR 3 19-01735

PENNSYLVANIA EASTERN

PAE 2 19-05138

TEXAS SOUTHERN

TXS 4 19-03973

Dobson v. Allergan, Inc.

Kosto et al v. Allergan, Inc. f/k/a Inamed Corporation et
al

Rimkus v. Allergan, Inc. et al

Doe v. Allergan, Inc. et. al.

Doe v. Allergan, Inc. et al

E.S.E. et al v. Allergan, Inc. et al

DOE v. ALLERGAN, INC. ct al

K.P. v. Allergan, Inc et al
